UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6790


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MATTHEW RONALD FARABEE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:01-cr-00009-RBS-1)


Submitted:    February 27, 2009             Decided:   March 11, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Ronald Farabee, Appellant Pro Se.  William David Muhr,
Assistant  United  States   Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Matthew      Ronald   Farabee    appeals     the   district      court’s

order denying his motion for modification of sentence under 18

U.S.C. § 3582(c)(2) (2006).          Farabee was originally sentenced at

the bottom of his guideline range to 130 months in prison.                     The

district   court      subsequently     granted    the   Government’s        motions

under Fed. R. Crim. P. 35(b) and reduced Farabee’s sentence to

seventy-two months.          In denying Farabee’s § 3582(c)(2) motion,

the district court determined that his amended guideline range

under the crack cocaine amendments was 110 to 137 months; noted

the   court     had   already    reduced    his   sentence      to    seventy-two

months; and denied his motion for a further reduction.

           On    appeal,     Farabee    challenges      the   district      court’s

reasoning for denying his motion.            Because we conclude that the

district court lacked authority under 18 U.S.C. § 3582(c)(2) to

reduce Farabee’s term of imprisonment to a term that was less

than the bottom of his amended guideline range, we affirm.                      See

United States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                          We

dispense      with    oral   argument    because      the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED



                                        2